This bill of exceptions in a suit which was brought by a person seeking a declaratory judgment — the only question raised being as to whether or not the petitioner is entitled under the act of 1947 (Ga. L. 1947, p. 1115) to a refund allowance of 2 percent of all taxes imposed by the State on any motor fuel sold by the petitioner at retail — must be transferred to the Court of Appeals. The demurrer, on which the petition was dismissed, and the remaining record raise no question involving a construction of any clause of the Constitution, and no other question which would give jurisdiction to this court. See Felton v. Chandler, 201 Ga. 347
(39 S.E.2d 654).
Transferred to the Court of Appeals. All the Justices concur, except Bell, J., absent on account of illness, and Wyatt, J., who took no part in the consideration or decision of this case.
                      No. 16048. FEBRUARY 10, 1948.